DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/13/2021 and 7/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because drawings lack lead lines and do not clearly label structural elements with the included reference numerals.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a pair of axicons configured to further confine the light to the annulus” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 25 is objected to because of the following informalities:  “a plurality of cylindrical lens” should be amended to recite “a plurality of cylindrical lenses”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 invoked 35 U.S.C. 112(f) with “means to generate two or more parallel lens focused on the pupil plane” where the corresponding structure in the Specifications is an array of two or more cylindrical lenses.  Claim 2 further limits, as required under 35 U.S.C. 112(d), the independent claim and recites “the means for generating the two or more parallel lines is an array of more than one cylindrical lenses”.  The structural limitations imported from the Specifications defining the metes and bounds of claim 1 are the same (cylindrical lens array) allegedly further limiting claim 1 with the language of Claim 2.  As such, the metes and bounds of the independent claim 1 are unclear.  For the purposes of examination, the means to generate parallel lines will be interpreted as two or more cylindrical lenses arranges to general parallel lines from a collimated beam, as disclosed. Claim 6 further limits, as required under 35 U.S.C. 112(d), the independent claim and recites “the means for confining the light is an annulus mask.  The structural limitations imported from the Specifications defining the metes and bounds of claim 1 are the same (annulus mask) that allegedly further limit claim 1 with the language of Claim 6.  As such, the metes and bounds of the independent claim 1 are unclear. Claims 18 and 19 are rejected as having analogous language and indefiniteness. 

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the clear aperture of an annulus" in Lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the clear aperture of an annulus” and in Claim 6 limits the structure confining light to “an annulus mask” and in Claim 7 limits the structure confining light to the clear aperture to “a pair of axicons”.  Dependent Claim 7 muddles how a person of ordinary skill in the art would understand the phrase “clear aperture of an annulus” to defined the metes and bounds of the invention.  In particular in light of Claim 7, it is unclear whether the claimed “clear aperture” is intended to be a physical element or an abstraction describing the lateral confinement of light through the optical structure.   

Claims 11 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a variable optical relay is used to change the diameter of the annulus”. While this limitation is presented in the original disclosure, the disclosure lacks sufficient specificity in describing the structure to convey to a person having ordinary skill in the art how the claimed function is achieved.  It would be unclear to a person having ordinary skill in the art how a variable optical relay would be used to change the diameter of an aperture mask. Claim 35 is rejected as having analogous language.

Claims 18-24 and 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “for generating a lattice” and “means to generate one or more parallel lines”. The metes and bounds of “one … parallel [line]” do not clearly define the invention. If, for example, support for the claim was to be understood to be a single cylindrical lens providing a single line of illumination then it is unclear how “parallel” is to be interpreted as limiting the line.  It is unclear if “parallel” would then imply that the line is straight, as opposed to curved or that the line is parallel to an element that is not positively recited.  If, in an alternative example, support for the claim was to be understood to be a single cylindrical lens providing a line that is interrupted within the claimed clear aperture (e.g. line 13 in Fig. 13) then the use of “parallel” in describing the geometric relationship of the line portions would not be consistent with how an artisan would understand the term.
Further it is unclear that a person of ordinary skill in the art would understand the Applicant’s means for generating one illumination line to be an element “generating a lattice”.  As best can be understood from literature on the topic of lattice light-sheet microscopy, a lattice is necessarily two-dimensional and a single illumination line, as formed in the Applicant’s disclosed invention does not provide a two-dimensional pattern.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claim 42 recites “one or more cylindrical lenses configured to generate one or more parallel lines focused on a pupil plane” having supported embodiments and embodiments that do not comply with the written description requirement.  The claimed invention includes embodiments evidenced as possessed at the time of invention including (1) “one … cylindrical [lens] configured to generate one … parallel line”, and (2) “…or more cylindrical lenses configured to generate … or more parallel lines”.  The claimed include also includes embodiments that were not evidenced as possessed at the time of the invention including: (3) “one … cylindrical [lens] configured to generate … or more parallel lines” and (4) “…or more cylindrical lenses configured to generator one … parallel [line]”.  In other words, Applicant does not evidence possession of an embodiment in which a single cylindrical lens provides a plurality of parallel lines and does not evidence an embodiment in which plural cylindrical lenses provide a single line. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-34, 36-38, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 10,051,240 to Betzig et al. (hereinafter Betzig).
Regarding claims 18-19, Betzig discloses an illumination system (Fig. 19) for a lightsheet microscope for generating a lattice comprising: means (light source 1902, cylindrical lens 1906A, “a pair of cylindrical lenses 1906A, 1906B to produce a beam having an intensity profile that is wide in the X direction and narrow in the Z direction” Fig. 19) to generate one or more parallel lines focused on the pupil plane; and means to modify light (“the light can be imaged by a lens 1918 onto an apodization mask 1920 that is conjugate to the rear pupil of the excitation objective 1942”) from the one or more parallel lines (Figs. 26C-26D; col. 24, ln. 51-col. 27, ln. 29 & col. 31, ln. 52-col. 32, ln. 8) to create at least three beams (see color-modified Fig. 26D below)  

    PNG
    media_image1.png
    348
    364
    media_image1.png
    Greyscale

Regarding claim 20, Betzig discloses the one or more parallel lines comprises one line (Fig. 26D).
Regarding claim 21, Betzig discloses the one line is divided by a mask to generate a square lattice or a hex lattice (Figs. 26C-26D; col. 24, ln. 51-col. 27, ln. 29 & col. 31, ln. 52-col. 32, ln. 8).
Regarding claim 22, Betzig discloses the means for modifying the light is a mask (Figs. 26C-26D; col. 24, ln. 51-col. 27, ln. 29 & col. 31, ln. 52-col. 32, ln. 8).
Regarding claim 23, Betzig discloses means to remove coherent interference between the one or more parallel lines (“insertion of the half-wave plate 1910 in the beam path can make the WME 1912 operate as a phase modulator of portions of the beam that strike the WME” & “the WME can include a liquid-crystal phase-only spatial light modulator”; Figs. 26C-26D; col. 24, ln. 51-col. 27, ln. 29 & col. 31, ln. 52-col. 32, ln. 8).
Regarding claims 24 and 36-37, Betzig discloses the means to remove coherent interference comprises a waveplate in the path of one or more of the at least three beams (“insertion of the half-wave plate 1910 in the beam path can make the WME 1912 operate as a phase modulator of portions of the beam that strike the WME” & “the WME can include a liquid-crystal phase-only spatial light modulator”; Figs. 26C-26D; col. 24, ln. 51-col. 27, ln. 29 & col. 31, ln. 52-col. 32, ln. 8).
Regarding claims 25 and 42, Betzig discloses an illumination system for a lightsheet microscope for generating a lattice, comprising: a plurality of cylindrical lens (cylindrical lenses 1906A & 1906B, Fig. 19); an annulus mask (Figs. 26C-26D; col. 24, ln. 51-col. 27, ln. 29 & col. 31, ln. 52-col. 32, ln. 8) disposed near a first end of the plurality of cylindrical lens and configured to confine light to a clear aperture of an annulus (Figs. 19, 26C-26D; col. 24, ln. 51-col. 27, ln. 29 & col. 31, ln. 52-col. 32, ln. 8); and a variable optical relay (relay lenses 1924, 1926 & . mirror 1936 can operate as a galvanometer-type mirror to translate the structured plane illumination in the Z direction within the sample, Figs. 19, 26C-26D; col. 24, ln. 51-col. 27, ln. 29 & col. 31, ln. 52-col. 32, ln. 8) disposed near a first end of the annulus mask (Fig. 19).
It is recommended to further limit the optical relay to describe the manner in which it is “variable”.  As the use of varied optics in the Betzig relay would have necessarily impacted the optical beam, the Betzig optical relay is “variable”.
Regarding claim 26, Betzig discloses an objective (objective 1942, Fig. 19) disposed near a first end of the optical mask.  
Regarding claim 27, Betzig discloses the plurality of cylindrical lens generates (lenses 1906A and 1906B generate lines in combination with a wavefront modulating element (WME) 1912) two or more parallel lines focused on a pupil plane (Figs. 19, 26C-26D; col. 24, ln. 51-col. 27, ln. 29 & col. 31, ln. 52-col. 32, ln. 8).
Regarding claim 28, Betzig discloses the two or more parallel lines comprises three parallel lines (Fig. 26D).
Regarding claims 29 and 43, Betzig discloses the three parallel lines are spaced on the annulus to generate a square lattice or a hex lattice (Figs. 26C-26D).
Regarding claim 30, Betzig discloses the variable optical relay is configured to change a spacing of the two or more parallel lines.
Regarding claim 31, Betzig discloses the variable optical relay is configured to change a spacing of the two or more parallel lines (lenses 1924, 1926, 1932, and 1934 necessarily control the spacing of parallel lines in the optical system). 
 Regarding claims 32 and 44, Betzig discloses a phase-plate configured to shape light into an annulus ring (“insertion of the half-wave plate 1910 in the beam path can make the WME 1912 operate as a phase modulator of portions of the beam that strike the WME” & “the WME can include a liquid-crystal phase-only spatial light modulator”; Figs. 26C-26D; col. 24, ln. 51-col. 27, ln. 29 & col. 31, ln. 52-col. 32, ln. 8).
 Regarding claim 33, Betzig discloses the annulus mask is configured to change the annulus thickness and diameter (Figs. 26C-26D; col. 24, ln. 51-col. 27, ln. 29 & col. 31, ln. 52-col. 32, ln. 8). It is recommended to clarify the mechanism for “change” as replacement of the mask causes “change” in the broadest reasonable interpretation of the claim.
 Regarding claim 34, Betzig discloses wherein a plurality of annuli are configured to be moved into place at a pupil plane, and wherein the plurality of annuli have different thicknesses and diameters (Figs. 26C-26D; col. 24, ln. 51-col. 27, ln. 29 & col. 31, ln. 52-col. 32, ln. 8). It is recommended to clarify that the apparatus comprises the plurality of annuli as opposed to a plurality of annuli existing and configured for use, as claimed.
 Regarding claim 38, Betzig discloses the means to remove the coherent interference comprises a variable waveplate in the path of one or more of the two or more parallel lines (“If greater efficiency is desired, a diffractive optical element such as a binary phase mask or spatial light modulator and a collimating lens can be used to create an approximately annular light beam prior to more exact definition of this beam and removal of higher diffractive orders by the apodization mask 908”; col. 11, ll. 21-45).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 11,002,601 to Fujita et al. (hereinafter Fujita) in view of US Pat. No. 10,051,240 to Betzig et al. (hereinafter Betzig).
Regarding claims 1, 2, and 6, Fujita discloses an illumination system for a lightsheet microscope for generating a lattice that comprises: means to generate two or more parallel lines focused on the pupil plane (light source 11 and cylindrical lenses 20 generating parallel line illumination, Fig. 2-3 and similar to the laser intensity at the objective lens in Fig. 10; col. 5, ln. 33-col. 7, ln. 10); and means to confine light from the two or more parallel lines to the clear aperture (light source 11 and cylindrical lenses 20 generating parallel line illumination, Fig. 2-3 and similar to the laser intensity at the objective lens in Fig. 10; col. 5, ln. 33-col. 7, ln. 10).
Fujita discloses the claimed invention as cited above though does not explicitly disclose means to confine light from the two or more parallel lines to the clear aperture of an annulus.  
Betzig discloses means to confine light from the two or more parallel lines to the clear aperture of an annulus (“he cross-sectional point spread function, in the X-Z plane, of the structured plane of excitation radiation that is produced in the sample by the optical lattice, which is generated by the pattern on the spatial light modulator shown in FIG. 25C, and then filtered by an annular apodization mask that limits the maximum NA of the excitation to 0.55 and the minimum NA of the excitation to 0.44”, Fig. 26C-26D; col. 31, ln. 52-col. 32, ln. 8).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an annular aperture for the illumination lattice as taught by Betzig with the system as disclosed by Fujita.  The motivation would have been to control/filter the numerical aperture of excitation light (col. 31, ln. 52-col. 32, ln. 8).  Further, the excitation beam limited by the annular mask reduces “out-of-focus background fluorescence and premature photobleaching of the sample” (col. 12, ll. 6-49).
Regarding claim 3, Fujita discloses the two or more parallel lines comprises three parallel lines (Fig. 2).
Regarding claim 4, Fujita discloses the three parallel lines are spaced (Fig. 2).
Fujita does not disclose an annular aperture.  
Betzig discloses the parallel illumination lines are spaced on the annulus to generate a square lattice or a hex lattice (Fig. 26D; col. 31, ln. 52-col. 32, ln. 8).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an annular aperture for the illumination lattice as taught by Betzig with the system as disclosed by Fujita.  The motivation would have been to control/filter the numerical aperture of excitation light (col. 31, ln. 52-col. 32, ln. 8).  Further, the excitation beam limited by the annular mask reduces “out-of-focus background fluorescence and premature photobleaching of the sample” (col. 12, ll. 6-49).
Regarding claim 5, Fujita discloses a variable optical relay (scanning mirror 32 and relay lenses 33 and 34, Fig. 2) configured to change a spacing of the two or more parallel lines (“laser light L2 reflected by the galvanometer mirror 32 is refracted by the lens 33 and the lens 34”).  
Regarding claim 8, Fujita discloses the claimed invention as cited above though does not explicitly disclose a phase-plate configured to shape the light into an annulus ring.  
Betzig discloses a phase-plate configured to shape the light into an annulus ring (“If greater efficiency is desired, a diffractive optical element such as a binary phase mask or spatial light modulator and a collimating lens can be used to create an approximately annular light beam prior to more exact definition of this beam and removal of higher diffractive orders by the apodization mask 908”; col. 11, ll. 21-45).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an annular aperture for the illumination lattice as taught by Betzig with the system as disclosed by Fujita.  The motivation would have been to control/filter the numerical aperture of excitation light (col. 31, ln. 52-col. 32, ln. 8).  Further, the excitation beam limited by the annular mask reduces “out-of-focus background fluorescence and premature photobleaching of the sample” (col. 12, ll. 6-49).
Regarding claim 9, Fujita discloses the claimed invention as cited above though does not explicitly disclose the means to confine the light to an annulus is configured to change the annulus thickness and diameter.
Betzig discloses the means to confine the light to an annulus is configured to change the annulus thickness and diameter (“FIG. 12A shows plots of the width of fluorescence excitation profiles of beams swept in the X direction in the Z=0 plane, where the beams that are swept are created from annuli that have different thicknesses”).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an annular aperture for the illumination lattice as taught by Betzig with the system as disclosed by Fujita.  The motivation would have been to control/filter the numerical aperture of excitation light (col. 31, ln. 52-col. 32, ln. 8).  Further, the excitation beam limited by the annular mask reduces “out-of-focus background fluorescence and premature photobleaching of the sample” (col. 12, ll. 6-49).
Regarding claim 10, Fujita discloses the claimed invention as cited above though does not explicitly disclose a plurality of annuli can be moved into place at the pupil plane, and wherein the plurality of annuli have different thicknesses and diameters.
Betzig discloses a plurality of annuli can be moved into place at the pupil plane, and wherein the plurality of annuli have different thicknesses and diameters (“FIG. 12A shows plots of the width of fluorescence excitation profiles of beams swept in the X direction in the Z=0 plane, where the beams that are swept are created from annuli that have different thicknesses”).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an annular aperture for the illumination lattice as taught by Betzig with the system as disclosed by Fujita.  The motivation would have been to control/filter the numerical aperture of excitation light (col. 31, ln. 52-col. 32, ln. 8).  Further, the excitation beam limited by the annular mask reduces “out-of-focus background fluorescence and premature photobleaching of the sample” (col. 12, ll. 6-49).
Regarding claims 12, Fujita discloses the claimed invention as cited above though does not explicitly disclose means to remove coherent interference of the two or more parallel lines.  
Betzig discloses comprising means to remove coherent interference of the two or more parallel lines (“If greater efficiency is desired, a diffractive optical element such as a binary phase mask or spatial light modulator and a collimating lens can be used to create an approximately annular light beam prior to more exact definition of this beam and removal of higher diffractive orders by the apodization mask 908”; col. 11, ll. 21-45).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a phase plate for the illumination lattice as taught by Betzig with the system as disclosed by Fujita.  The motivation would have been to control/filter the numerical aperture of excitation light (col. 31, ln. 52-col. 32, ln. 8).  Further, the excitation beam limited by the annular mask reduces “out-of-focus background fluorescence and premature photobleaching of the sample” (col. 12, ll. 6-49).
Regarding claims 13, Fujita discloses the claimed invention as cited above though does not explicitly disclose the means to remove the coherent interference comprises a waveplate in the path of one or more of the two or more parallel lines.  .  
Betzig discloses the means to remove the coherent interference comprises a waveplate in the path of one or more of the two or more parallel lines (“If greater efficiency is desired, a diffractive optical element such as a binary phase mask or spatial light modulator and a collimating lens can be used to create an approximately annular light beam prior to more exact definition of this beam and removal of higher diffractive orders by the apodization mask 908”; col. 11, ll. 21-45).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a phase plate for the illumination lattice as taught by Betzig with the system as disclosed by Fujita.  The motivation would have been to control/filter the numerical aperture of excitation light (col. 31, ln. 52-col. 32, ln. 8).  Further, the excitation beam limited by the annular mask reduces “out-of-focus background fluorescence and premature photobleaching of the sample” (col. 12, ll. 6-49).
Regarding claims 14, Fujita discloses the claimed invention as cited above though does not explicitly disclose the means to remove the coherent interference comprises a variable waveplate in the path of one or more of the two or more parallel lines.  .  .  
Betzig discloses the means to remove the coherent interference comprises a variable waveplate in the path of one or more of the two or more parallel lines (“If greater efficiency is desired, a diffractive optical element such as a binary phase mask or spatial light modulator and a collimating lens can be used to create an approximately annular light beam prior to more exact definition of this beam and removal of higher diffractive orders by the apodization mask 908”; col. 11, ll. 21-45).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a phase plate for the illumination lattice as taught by Betzig with the system as disclosed by Fujita.  The motivation would have been to control/filter the numerical aperture of excitation light (col. 31, ln. 52-col. 32, ln. 8).  Further, the excitation beam limited by the annular mask reduces “out-of-focus background fluorescence and premature photobleaching of the sample” (col. 12, ll. 6-49).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Betzig as applied to claim 14 above, and further in view of US Pat. No. 10,942,346 to Loy et al. (hereinafter Loy).
Regarding claims 15, Fujita discloses the claimed invention as cited above though does not explicitly disclose the variable waveplate is a liquid crystal waveplate.
Loy discloses the variable waveplate is a liquid crystal waveplate (“a simple LCD panel or a spatial light modulator 807 since the feature sizes are large. It is also feasible to directly place the phase and intensity pattern in this Fourier plane through the LCD panel, to complement or even replace the function of the fixed spatial mask”; col. 6, ll. 55-65).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an LCD waveplate as taught by Loy with the system as disclosed by Fujita.  The motivation would have been to provide aperture patterns of annulus with fitted size at different time (col. 6, ll. 55-65).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Betzig as applied to claim 14 above, and further in view of US Pat. No. 10,942,346 to Loy et al. (hereinafter Loy).
Regarding claim 15, Fujita discloses the claimed invention as cited above though does not explicitly disclose the variable waveplate is a liquid crystal waveplate.
Loy discloses the variable waveplate is a liquid crystal waveplate (“a simple LCD panel or a spatial light modulator 807 since the feature sizes are large. It is also feasible to directly place the phase and intensity pattern in this Fourier plane through the LCD panel, to complement or even replace the function of the fixed spatial mask”; col. 6, ll. 55-65).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an LCD waveplate as taught by Loy with the system as disclosed by Fujita.  The motivation would have been to provide aperture patterns of annulus with fitted size at different time (col. 6, ll. 55-65).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Betzig as applied to claim 27 above, and further in view of US Pat. No. 10,942,346 to Loy et al. (hereinafter Loy).
Regarding claim 39, Betzig discloses the claimed invention as cited above though does not explicitly disclose the variable waveplate is a liquid crystal waveplate.
Loy discloses the variable waveplate is a liquid crystal waveplate (“a simple LCD panel or a spatial light modulator 807 since the feature sizes are large. It is also feasible to directly place the phase and intensity pattern in this Fourier plane through the LCD panel, to complement or even replace the function of the fixed spatial mask”; col. 6, ll. 55-65).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an LCD waveplate as taught by Loy with the system as disclosed by Betzig.  The motivation would have been to provide aperture patterns of annulus with fitted size at different time (col. 6, ll. 55-65).

Allowable Subject Matter
Claims 40-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, taken alone or in combination with other references, neither teaches nor suggests shear plates as variable waveplates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872